 



Exhibit 10.35

Amended and Restated Issuer Repurchase Plan Agreement

     This Amended and Restated Issuer Repurchase Plan Agreement (this
“Agreement”) is entered into this 15th day of February between SonicWALL, Inc.,
a California corporation (the “Company”) and RBC Dain Rauscher, Inc. This
Agreement is intended to amend, restate and supercede the Issuer Repurchase Plan
Agreement entered into on the 29th day of November, 2004 between the Company and
RBC Dain Rauscher Inc.

Recitals

     The Company desires to establish this Agreement to systematically
repurchase shares of its of common stock, par value $.01 per share (the “Stock”)
in compliance with Rule 10b5-1 (“Rule 10b5-1”) and Rule 10b-18 (“Rule 10b-18”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

     The Company desires to engage the Broker to effect repurchases of shares of
the Stock in accordance with this Agreement.

     The Stock is principally traded on the Nasdaq National Market (the
“Exchange”).

Agreement

     Therefore, the Company and the Broker hereby agree as follows:

     1.       The Company hereby appoints the Broker to buy shares of Stock
pursuant to the terms and conditions set forth below. Subject to such terms and
conditions, the Broker hereby accepts such appointment.

     2.       The Broker is authorized to begin purchasing Stock pursuant to
this Agreement commencing on December 1, 2004 and shall cease purchasing Stock
on the earliest to occur of: (a) the date that the Company or any other person
publicly announces a tender or exchange offer with respect to the Stock, (b) the
date of public announcement of a merger, acquisition, reorganization, recapital
ization or comparable transaction affecting the securities of the Company as a
result of which the Stock is exchanged or converted into shares of another
company, (c) the date on which the Broker receives notice of the commencement of
any proceedings in respect of or triggered by the Company’s bankruptcy or
insolvency, (d) the date immediately prior to any applicable restricted period
of a distribution (as such terms are defined in Regulation M promulgated under
the Exchange Act), (e)&nb sp;the date that the aggregate amount of purchases
pursuant to this Agreement reaches Seventy Five Million Dollars ($75,000,000) ,
or (g) Two (2) years after the public announcement by Company that its Board of
Directors had approved an Issuer Repurchase Plan (each a “Termination Event”).
The Company shall provide the Broker with written notice of the occurrence of
Termination Events (a), (b), (d), and (e). Notwithstanding the foregoing
provisions of this Paragraph 2, the Company ma y terminate this Agreement at any
time by providing written notice of termination prior to a Termination Event.

     3.       From the date on which the Broker is authorized to begin
purchasing Stock pursuant to this Agreement (as set forth in Paragraph 2 above)
and continuing until the occurrence of a Termination Event, the Broker shall
purchase:

     (a)       up to the maximum number of shares of Stock per trading day
permitted under Rule 10b-18 (the “Daily Purchase Amount”) for the account of the
Company, provided that the price of Stock purchased pursuant to this Agreement
is less than $6.00 per share;

     (b)       up to 50% of the Daily Purchase Amount for the account of the
Company, provided that the price of Stock purchased pursuant to this Agreement
is between $6.00 and $6.50 per share, inclusive; and

     (c)       up to 25% of the Daily Purchase Amount for the account of the
Company, provided that the price of Stock purchased pursuant to this Agreement
is between $6.51 and $7.00 per share, inclusive; and

     (d)       up to 10% of the Daily Purchase Amount for the account of the
Company, provided that the price of Stock purchased pursuant to this Agreement
is between $7.01 and $7.25 per share, inclusive. .

     The Broker shall not purchase any shares of Stock at prices greater than
$7.00 per share until the aggregate amount of purchases pursuant to the
Agreement exceeds Fifty Million Dollars ($50,000,000). When the aggregate amount
of purchases pursuant to this Agreement exceeds Fifty Million Dollars
($50,000,000), then the price at which the Broker shall not purchase any shares
of Stock shall be increased to $7.25.

     4.       Subject to the limits in this Agreement, the Broker shall have
full discretion with respect to the execution of all purchases, the Broker will
not be subject to any control or influence by the Company (or any of its
officers, directors, employees, and

 



--------------------------------------------------------------------------------



 



affiliates) with respect thereto, and the Broker will be authorized to make
investment decisions on behalf of the Company under this Agreement. During the
term of this Agreement, the Company (including its officers, directors,
employees, and affiliates) will not disclose any material nonpublic information
about the Company or its securities to the Broker’s officers and employees who
are involved with the Company’s account and with making the purchases under this
Agreement.

     5.       Pursuant to Rule 10b5-1(c)(2), the Company understands and the
Broker represents that as of the date of this Agreement, the person(s) at the
Broker who will be making the investment decisions on the Company’s behalf under
this Agreement are not aware of any material, nonpublic information about the
Company or its securities. The Company also understands, and the Broker
represents, th at the Broker will implement reasonable policies to ensure that
the person(s) at the Broker who will be making the investment decisions on the
Company’s behalf under this Agreement will not violate the laws prohibiting
trading on the basis of material nonpublic information, by either preventing
such person(s) from becoming aware of such information about the Company or its
securities; or, if such person(s) do become aware, by preventing them from
purchasing the Company’s stock or causing it to be purchased.

     6.       The Company understands that if the Broker is not able purchase
part or all of the Daily Purchase Amount for a given trading day consistent with
ordinary principles of best execution or due to a market disruption or a legal,
regulatory, or contractual restriction applicable to the Broker, then the
obligation to purchase such Daily Purchase Amount pursuant to this Agreement
shall be deemed to h ave been satisfied.

     7.       The Company represents and warrants that:

     (a)       it is not currently aware of any material nonpublic information
with respect to the Company or any securities of the Company (including the
Stock);

     (b)       it is not subject to any legal, regulatory, or contractual
restriction or undertaking that would prevent the Broker from purchasing the
Daily Purchase Amount in accordance with this Agreement;

     (c)       it is entering into this Agreement in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b5-1;

     (d)       the repurchase of Stock pursuant to this Agreement has been duly
authorized by the Company and is consistent with the Company’s publicly
announced Stock repurchase program; and

     (e)       while the Plan is effective, the Company agrees to notify the
Broker of any purchases of its Stock which are not purchased through the Broker.

     8.       The Company shall immediately notify the Broker if the Company
becomes subject to a legal, regulatory, or contractual restriction or
undertaking that would prevent the Broker from purchasing the Daily Purchase
Amount under this Agreement, and, in such a case, the Company and the Broker
shall cooperate to amend or otherwise revise this Agreement to take account of
the restriction or undertaking (but neither party shall be obligated to take any
action that would be inconsistent with Rule 10b5-1(c) or Rule 10b-18).

     9.       It is the parties’ intent that this Agreement comply with the
requirements of Rule 10b5-1(c)(1) and this Agreement shall be interpreted to
comply with the requirements thereof. Any provision of this Agreement that
cannot be construed in accordance with Rule 10b5-1(c) shall be void.

     10.       In no event shall the Broker effect any purchases if it would
exceed the then-applicable volume limitation of Rule 10b-18. The Broker agrees
to comply with Rule 10b-18 in effecting any purchase of Stock pursuant this
Agreement. The Company agrees not to take any action which would cause any
purchase not to comply with Rule 10b-18.

     11.       For all purchases of Stock under this Agreement, the Broker shall
be entitled to a commission of $0.03 per share of Stock purchased under this
Agreement, as its sole commission for purchases of Stock made pursuant to this
Agreement.

     12.       The Broker agrees to provide the Company with reports of all
purchases made pursuant to this Agreement, from time to time upon request of
Company.

     13.       The Broker agrees to indemnify and hold harmless the Company and
its directors, officers, employees and affiliates from and against all claims,
losses, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) arising out of or attributable to the Broker’s failure

 



--------------------------------------------------------------------------------



 



to comply with the applicable provisions of Rule 10b-18 in the administration
and performance of its obligations pursuant to this Agreement.

     14.       The Company agrees to indemnify and hold harmless the Broker and
its directors, officers, employees and affiliates from and against all claims,
losses, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) arising out of or attributable to any Company action
which causes a ny purchase under this Agreement not to comply with Rule 10b-18.

     15.       The Company may suspend the purchase of Daily Purchase Amounts at
such times and for such periods as may be advisable to ensure compliance with,
among other things, applicable securities laws and regulations, rules of the
Exchange, or contractual or accounting requirements in connection with
acquisitions or dispositions by the Company or the Company’s purchases or sales
of its securities . Any such suspension shall be communicated to the Broker in
writing by the appropriate compliance officer of the Company and shall contain
an acknowledgment that such suspension is being made in accordance with
Rule 10b5-1(c).

     16.       The Broker agrees not to use any information about the purchase
of Daily Purchase Amounts in connection with purchases or sales of, or trading
in, any securities of the Company, or derivative securities thereof, or provide
other people with such information or recommend that other people buy or sell
securities based upon such information.

     17.       All share numbers and dollar amounts set forth in this Agreement
shall automatically be adjusted to reflect stock splits, stock dividends, and
similar events occurring after the date hereof.

     18.       This Agreement may be amended only by a writing executed by the
Company and the Broker. Any such writing shall contain the Company’s
representation that it is aware of no material nonpublic information regarding
the Company or any of its securities (including the Stock) as of the date
thereof.

(Remainder of page intentionally left blank.)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have signed this Agreement as of the
date first written above.

            SonicWall, Inc.
      By:                 Its:           RBC Dain Rauscher Inc.
      By:                 Its:      

 